Citation Nr: 0707996	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  06-14 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
service connection for the cause of the veteran's death.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The appellant is the veteran's surviving spouse.  The veteran 
died in December 1995.  Certification by the service 
department shows that the veteran (the decedent) had 
recognized guerrilla service in the Philippines, under the 
U.S. Armed Forces in the Far East, from August 1944 to 
October 1945.  

By October 2004 decision, the Board denied service connection 
for the cause of the veteran's death.  This matter comes 
before the Board of Veterans' Appeals (Board) from a February 
2006 rating decision of the above Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In her substantive appeal (VA Form 9), received in May 2006, 
the appellant requested a Travel Board hearing before a 
Veterans Law Judge (VLJ) at the RO.  The claims file does not 
reflect that the appellant has withdrawn her request for a 
hearing.  Since such hearings are scheduled by the RO (See 38 
C.F.R. § 20.704(a)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process.  Under 
applicable regulation, a hearing on appeal will be granted if 
an appellant expresses a desire to appear in person.  38 
C.F.R. § 20.700.  The importance of responding to a request 
for a hearing is recognized under 38 C.F.R. § 20.904(a)(3), 
as a Board decision may be vacated when there is a 
prejudicial failure to afford an appellant a personal 
hearing.  



In view of the foregoing, this case is REMANDED to the RO for 
the following action:

Schedule the appellant for a Travel Board 
hearing at the RO before a Veterans Law 
Judge (VLJ), as the docket permits.  A 
copy of the notice to the appellant of 
the scheduling of the hearing should be 
placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


